DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is to correct the improper listing of claims on Page 2 of the Notice of Allowance dated on 12/16/2020.
Claims 1, 5, 7, 12, 14, 19 and 20 are currently amended. Claims 2 – 4, 6, 8 – 11, 13 and 15 – 18 are cancelled. Claims 21 – 33 have been added.
Reasons for Allowance
Claims 1, 5, 7, 12, 14, and 19 – 33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art as a whole fails to teach the limitations of the independent claims, specifically failing to teach the a tread portion comprising a shoulder land region provided with a shoulder sipe, extending with a width less than 1.5 mm, with the shoulder sipe including a narrow sipe portion and a wide sipe portion with a non-chamfered portion, with the wide sipe portion arranged on the side of the shoulder main groove. Furthermore, in view of the prior art, these features along with the other limitations listed in the independent claims would not have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741